Citation Nr: 0029272	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  95-40 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is a benefits-eligible claimant for 
Department of Veterans Affairs (VA) benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The appellant served on active duty from April 1946 to 
February 1949.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) decision in February 1995 
which declined to reopen a November 1979 forfeiture decision 
by the Director, Compensation and Pension Service pursuant to 
38 U.S.C.A. § 3503(a) (now 6103(a)).  A Board decision in 
November 1997 upheld the RO's February 1995 decision.  The 
claimant appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).

While the case was pending at the Court, VA Office of General 
Counsel requested that the Court enter an order summarily 
affirming the November 1997 Board decision.  However, in an 
Order issued in April 2000 the Court vacated the November 
1997 Board decision and remanded the case to the Board for 
readjudication of the issue on appeal in light of the Court's 
holding in Trilles v. West, 13 Vet. App. 314 (2000).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There is indication from the National Personnel Records 
Center that the veteran's service medical records may have 
been destroyed by the fire at that facility in 1973.

In April 1973 the appellant reported he was confined to 
Veterans Memorial Hospital and requested an application for 
VA compensation benefits.  

In May 1973 the appellant filed an initial claim for 
entitlement to service connection for active pulmonary 
tuberculosis.  On an attachment he noted having had an X-ray 
in 1954; however, he was unable to obtain a copy of the 
report.  He noted that in 1965 or 1966 he was physically 
examined again.  

A June 1973 response from the National Personnel Records 
Center essentially showed that a search for the appellant's 
X-rays was negative.

In November 1973 the RO requested the appellant to furnish 
chest X-ray films establishing pulmonary tuberculosis within 
three years from his recognized active service.

In January 1974 the appellant's wife submitted an outside X- 
ray film (allegedly dated in 1950) on behalf of the 
appellant.

The outside chest X-ray film was interpreted by a VA 
physician in February 1974.  It was noted the X-ray was 
allegedly taken in 1950 and unnumbered.  It was a single view 
on an ILFORD FILM.  The findings reflected the presence of 
pulmonary tuberculosis, moderately advanced.

In February 1974 the RO denied service connection for 
pulmonary tuberculosis because such disability was not 
demonstrated during active service, and not clinically 
confirmed by approved methods within the presumptive period.  
The appellant was notified of the decision but did not file a 
timely appeal therefrom.

In September 1978 the appellant attempted to reopen a claim 
of entitlement to service connection for pulmonary 
tuberculosis.  He noted treatment by Dr. de G. in 1949.  He 
indicated that he was X-rayed in January 1950 by Dr. de G. 
and that the findings revealed pulmonary tuberculosis.  



An affidavit from Dr. FDA dated in November 1978 noted first 
treating the veteran for pulmonary tuberculosis in 1949.  It 
was also noted that he was later treated in 1950 by Dr. de G. 
for the same disease.

An RO deferred rating action in December 1978 reflected 
development to obtain the 1950 chest X-ray film as well as 
original clinical records from Dr. FDA, regarding treatment 
of the veteran in 1949.

In March 1979 an authenticity determination by the Assistant 
Inspector General for Investigation, of the 1950 outside 
chest X-ray found that Exhibit 1-Ilford X-ray film dated 
1950, bearing the initials PD, was first introduced in 1969 
as a trial product. Ilford X-ray film on a polyester base was 
released as a brand product in October 1969.

In a statement dated in April 1979, Dr. FDA noted he was 
requesting that a representative verify the records located 
for the year October 1949 and 1966.  He noted that the 
veteran was a patient until 1977.

In a July 1979 Administrative Decision the RO found that the 
evidence showed the veteran deliberately presented false and 
material evidence to VA when he submitted the chest X-ray 
film to substantiate his claim for service connection for 
pulmonary tuberculosis.  Therefore, it was concluded that he 
knowingly and with intention to secure benefits did furnish 
false and fraudulent evidence to support his claim for 
compensation.  The RO recommended that the case be referred 
to the Director, Compensation and Pension Service for 
consideration.

In July 1979 the appellant's wife submitted a statement 
indicating that she had submitted the X-ray film and assumed 
responsibility.

In a supplemental Administrative Decision dated in September 
1979 the RO found that the evidence submitted did not warrant 
a change in the previous determination.

A VA Compensation and Pension Service Forfeiture Decision 
dated in November 1979 upheld the RO Administrative Decision 
and determined that the veteran had forfeited all rights, 
claims and benefits to which he might otherwise be entitled 
under the laws administered by VA (except laws pertaining to 
insurance benefits).  By letter dated November 30, 1979, the 
veteran was notified of this determination and of his 
appellate rights.

In a statement received by the RO in June 1980, the appellant 
referred to the November 30, 1979 adverse VA determination 
letter and requested reconsideration of his claim.

In August 1980 the RO notified the veteran that his records 
had been temporarily transferred from the RO, and that when 
they were returned, he would be given a full report as to the 
status of his claim.  However, the veteran's case is absent 
any pertinent follow-up.

Rather, the record shows that the RO considered the 1979 
determination as a final unappealed decision (38 U.S.C. § 
4005 (c)) and denied the appellant's subsequent attempts at 
reopening his claim on the basis of no new and material 
evidence.  38 U.S.C.A. §§ 5108, 6103(a), 7105(West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a). 

Evidence received since November 1979 includes argument that 
the veteran's wife submitted the fraudulent chest X-ray dated 
in 1950.  Also submitted were private medical records dated 
in the 1980's from Dr. FDA, referring to a history of 
treatment for pulmonary tuberculosis from 1949.  A VA 
hospital summary in 1973 revealed treatment at VA for the 
first time for pulmonary tuberculosis.  It was noted as 
history that it started in 1950.  

A field investigation by the RO in October 1996 was 
unsuccessful in obtaining records from Dr. FDA, as he was 
deceased and his records were not intact.  Further effort to 
determine the identity of Dr. De G. and his whereabouts was 
unsuccessful.

Private and VA medical records dating between 1998 and 2000 
refer to continued findings of pulmonary tuberculosis.

In reviewing the complete record the Board notes that it 
becomes apparent that the June 1980 statement from the 
appellant constituted a notice of disagreement with the 
November 1979 VA Compensation and Pension Service Forfeiture 
Decision.  The claimant's appeal was lost for any follow-up 
development as intended by the RO as per letter dated in 
August 1980.

Since the issue on appeal has been mistakenly developed as 
whether new and material evidence has been submitted to 
reopen the appellant's claim for revocation of the forfeiture 
previously invoked, the case must be remanded to the RO for 
readjudication of the original issue of whether the appellant 
is a benefits-eligible claimant for VA benefits purposes on a 
de novo basis especially in view of the evidence submitted 
since November 1979.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the issue of whether the 
appellant is a benefits-eligible claimant 
for VA benefits purposes on a de novo 
basis with consideration of all relevant 
Court cases including Trilles v. West, 13 
Vet. App. 314 (2000) as noted in the 
Court's April 2000 order, if applicable.


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a statement of 
the case, and afford the veteran the requisite period of time 
for a response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).









































